      Case 3:19-cv-00120-X Document 49 Filed 04/12/21                     Page 1 of 5 PageID 437



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

 MONICA ABBOUD, individually                           §
 and on behalf of all others                           §
 similarly situated,                                   §
                                                       §
                      Plaintiff,                       §
                                                       §    Civil Action No. 3:19-CV-00120-X
 v.                                                    §
                                                       §
 AGENTRA, LLC,                                         §
                                                       §
                    Defendant.                         §

                           MEMORANDUM OPINION AND ORDER

         This order concerns a certified class action suit under the Telephone Consumer

Protection Act. 1 Before the Court is the plaintiff’s Motion for Approval of Proposed

Plan for Disseminating Notice to The Class. [Doc. No. 46.] The defendant, Agentra,

LLC (Agentra), responded, arguing that the Motion does not comply with the Court’s

earlier order certifying the class and that Agentra lacks the necessary information to

comply with the proposed plan. The Court finds Agentra’s arguments unconvincing

and therefore GRANTS the Motion and ADOPTS the plaintiff’s notice plan.

         Classes certified under Federal Rule of Civil Procedure 23(b)(3) (like the ones

in this suit) must receive “the best notice that is practicable under the circumstances,

including individual notice to all members who can be identified through reasonable

effort.” 2 The individual-notice requirement is “an unambiguous requirement of Rule



         1   47 U.S.C. § 227 et seq.
         2   FED. R. CIV. P. 23(c)(2)(B); accord Eisen v. Carlisle and Jacquelin, 417 U.S. 156, 173 (1974).

                                                       1
   Case 3:19-cv-00120-X Document 49 Filed 04/12/21                     Page 2 of 5 PageID 438



23” for all ascertainable members of a class. 3 What degree of diligence satisfies the

“reasonable effort” standard depends on the facts of the given case. “[A] search, even

though calculated to reveal partial information or identification, may be omitted only

if its cost will exceed the anticipated benefits.” 4

        The plaintiff proposes to notify this suit’s previously certified Text Class 5 and

Agent Class 6 through direct mail and a class action website containing key case

documents and notices. To do so, the plaintiff requests that the Court order Agentra,

an insurance agency that solicits business through a telemarketing system, to

produce a list of class members and their contact information.

        Agentra argues first in response that it cannot ascertain either class because

the Court previously held that class members will need to provide proof to establish

membership. 7 This line of argument not only mischaracterizes and contradicts the

Court’s earlier order 8 but also makes no sense. Without initial notice of potential


        3   Eisen, 417 U.S. at 176.
        4 In re Nissan Motor Corp. Antitrust Litig., 552 F.2d 1088, 1099 (5th Cir. 1977) (weighing a
search’s potential advantage in determining the class’s scope against the burden to the producing
parties).
        5 See Doc. No. 46 at 1 (“All persons in the United States who, from January 15, 2015 through

the date notice is sent to the Class, received one or more text messages on their cellular telephone, via
Agentra’s CRM system, for the same purpose as the text messages at issue were sent to Plaintiff, and
for whom Agentra has no record of prior express consent.”).
        6 See id. at 1–2 (“All persons in the United States who, from January 15, 2015 through the date
notice is sent to the Class, Health Care Enrollment Center or Life and Health Insurance Services (or
any of their sub-dealers, vendors, lead generators, or agents) called, on the person’s cellular telephone,
for the purpose of promoting Agentra’s insurance products or that could have resulted in the purchase
of an Agentra insurance product, using the same equipment as was used to call Plaintiff, for whom
Defendant claims prior express written consent was obtained in the same manner as Defendant claims
prior express written consent was obtained to call Plaintiff, or for whom Defendant has no record of
prior express written consent.”).
        7   Doc. No. 47 at 2 (referencing Doc. No. 42 at 8).
        8In its prior order, the Court provided several means by which potential class members could
prove their actual membership in the class, including presenting phone bills, signing affidavits, or

                                                      2
   Case 3:19-cv-00120-X Document 49 Filed 04/12/21                   Page 3 of 5 PageID 439



class membership, class members would not know that they needed to provide

objective proof of class membership. Due to the proof requirement, the Court cannot

determine an actual class without notice to all potential class members. Agentra has

not stumbled upon a clever way to defeat all class actions.                                Agentra’s

counterargument falls flat.

       Agentra next protests that it cannot produce a list of potential class members

that fit the Text Class definition because: (1) it cannot tell whether the numbers its

system contacted are cell phone numbers, and (2) “it is Agentra’s position that the

only person who received a text message” for the same purpose as the plaintiff did “is

[the plaintiff].” 9 Agentra’s rhetorical gymnastics are unsuccessful. It is undisputed

that Agentra’s CRM software produces automated text messages to obtain e-

signatures to complete insurance sales. The plaintiff received one such text message.

If Agentra cannot provide contact information for the phone numbers its own CRM

system messaged for the purpose listed above, surely it can instead produce every

phone number its CRM software ever messaged for any purpose, along with attendant

contact details. Such production would include every actual class member, enabling

sufficient notice under Rule 23(c), and would not require unreasonable effort on

Agentra’s part. After all, the Federal Rules do not require perfect notice and do not




providing other documentation. The Court never found that potential class members must provide
this proof before receiving notice. See Doc. No. 42 at 8–9. Moreover, the Court already held that these
classes “appear ascertainable.” See id. at 8. The Court sees no reason to abandon that holding now.
       9   Doc. No. 47 at 3.

                                                  3
   Case 3:19-cv-00120-X Document 49 Filed 04/12/21                   Page 4 of 5 PageID 440



cabin it only to actual class members. Instead, the Rules demand “the best notice

that is practicable under the circumstances.” 10

        Finally, Agentra claims that it cannot determine contact information for the

Agent Class because the clients who used the defendants’ CRM system “operate

independently” of Agentra. 11 The Court is unconvinced. As the plaintiff points out,

Agentra recently produced at least part of this information in another lawsuit. 12 It

beggars belief that Agentra would not be able to gather contact information that

marketing agents pulled from Agentra’s own CRM software. Once again, if Agentra’s

unwillingness to disclose this information boils down to an actual inability to discern

which numbers the agents called, then Agentra should disclose contact information

for every number these agents could conceivably have contacted.

        The Court finds the method and proposed scope of notice the plaintiff proposes

to be “the best . . . practicable under the circumstances.” 13 Therefore, the Court

ADOPTS the plaintiff’s notice plan and ORDERS Agentra to produce sufficient

potential class lists for the Text Class and the Agent Class within thirty (30) days of

this order. The Court additionally ORDERS the parties to disseminate notice to all

potential class members within sixty (60) days of the production of both class lists.




        10   FED. R. CIV. P. 23(c)(2)(B).
        11   Doc. No. 47 at 4.
        12   See Abramson v. Agentra, LLC, No. 2:18-CV-00615-PLD, Doc. No. 122 at 1–2 (W.D. Pa. Sept.
29, 2020).
        13   FED. R. CIV. P. 23(c)(2)(B).

                                                   4
Case 3:19-cv-00120-X Document 49 Filed 04/12/21   Page 5 of 5 PageID 441



   IT IS SO ORDERED this 12th day of April, 2021.




                                       ____________________________________
                                       BRANTLEY STARR
                                       UNITED STATES DISTRICT JUDGE




                                   5
